ORIGINAL                                                                                       09/29/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: OP 22-0549


                                         OP 22-0549


BRYAN KEITH BARTHOLOMEW,                                                          SEP 2 9 2022
                                                                                Bowen Greenwood
                                                                              Clerk of Supreme Court
             Petitioner,                                                         State of Montana



      v.                                                              ORDER

BRIAN GOOTKIN,

             Respondent.


       Petitioner Bryan Keith Bartholomew, through counsel, has filed a petition for a writ of
habeas corpus with this Court, alleging that his liberty is illegally restrained as he remains on
probation after he should have discharged all of his sentences. Upon review of the petition,
we deem it appropriate to require a response.
       IT IS THEREFORE ORDERED that the Attorney General or counsel for the
Department of Corrections is GRANTED thirty days from the date of this Order in which to
prepare, file, and serve a written response to the petition for writ of habeas corpus together
with appropriate documentary exhibits, including a sentence calculation.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
for Petitioner, to the Attorney General, and to counsel for the Department of Corrections.
       DATED this 29th day of September, 2022.




                                                                    Justice